DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to claims 2, 3, and 4, and the addition of claims 6-20 filed on 07/29/2022 have been acknowledged by the examiner.  
Claims 1-4 and 6-20 are pending, of which claims 2-4 and 6-20 are currently being examined. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Sollo is nonanalogous art as Sollo is not concerned with traction, at all. However, the office action has been updated and does not include the Sollo reference, so this argument is moot. 
Applicant's arguments filed 07/29/2022 have been fully considered but they are not persuasive.
Applicant’s argument: Foster is cited as reporting an adjustable, removable pulley. At the very least, pulley 107 is not removable. The requirement that each and every element of a claimed invention must be present in the cited references to establish a prima facie case of obviousness accordingly has not been met. Furthermore, claims 2-4 have been amended to recite that the adjustable, removable pulley “includes an axial slide and non-locking handle.” This feature is clearly not reported in Foster. 
Examiner’s response: Pulley 107 of Foster is interpreted as an adjustable, removable pulley, as pulley 107 of Foster is draped of a J-hook on the top rail 24 of Foster, and thus is removable from the J-hook. Pulley 107 is also attached to the J-hook which is part of the toprail hook assembly 54 of Foster, which includes a block that is horizontally slideable along the top rail 24 of Foster, and thus pulley 107 is slideable or adjustable in location via sliding due to the block of the toprail hook assembly 54 of Foster. Furthermore, in light of the amendments to claims 2-4, the office action has been updated. See below. 
Applicant’s argument: The combined references of claims 2-4 do not disclose each and every element of the claims. For that reasons, the standing rejection should be withdrawn. 
Examiner’s response: In light of the amendments to claims 2-4, the office action has been updated. See below. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-9, 11-13, and 15-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claims 7, 8, 11, 12, 15, and 16, these claims state that there are pulleys attached to the front and back vertical upright bars that include “an axial slide and non-locking handle.” However, in figures 3 and 4 of Applicant’s drawings, the front and back vertical upright bars include pulleys 312 and 318 which are left and right hand small slide assemblies, respectively, and according to Applicant’s specification, the small slide assemblies have a locking handle. The front and back vertical upright bars also include pulleys 314 and 316, which are left and right hand weight support assemblies, respectively, which according to Applicant’s specification on page 6 is the first pulley type 604, which includes lock handle 618 in figure 6. Therefore, the drawings and the specification do not show support for the front and back vertical upright bars including an axial slide and non-locking handle. The axial slide and non-locking handle is only shown as element 320 in figure 4 as it is the axial slider 320, which is disposed on the top horizontal bar, not the front and back vertical upright bars. Regarding claims 9, 13, and 17, these claims state the adjustable back of the chair comprises a large spreader bar, a small spreader bar, a pivot assembly, a sliding assembly and a locking assembly. However, figures 3, 9, 10, and 11 do not show each of these elements being a part of the adjustable back of the chair. The figures only show each of these elements individually. However the claim specifically states the adjustable back of the chair comprising each of the elements. 
Claims 18-20 are rejected for depending on a previously rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6, 7, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster (US 5,575,765) in view of Avitt (US 5,074,287) in view of Sheinkop (US 2017/0105530 A1) further in view of Hinds (US 6,319,179 B1). 
Regarding claim 2, Foster discloses a method of correcting cervical or lumbar lordosis in a patient (see Abstract and Col. 1 lines 6-20, and Figs. 1-2), wherein the method comprises: 
applying traction to the patient in multiple regions of the spine using a traction system (10) (see Figs. 1-2; Col. 3 lines 4-47 describes multiple regions of the spine being treated by using the traction apparatus 10 shown in Figs. 1-2), wherein the traction system (10) comprises a base (14) to which front and back vertical upright bars (16, 18) are attached (see Figs. 1-2; traction apparatus 10 comprises rectangular base 14 to which anterior vertical column 16 and posterior vertical column 18 are attached), and a chair (22) is positioned within the base (14) (see Figs. 1-2; pelvic rest 22 is interpreted as a chair as the definition of chair is “any of various devices that hold up or support,” https://www.merriam-webster.com/dictionary/chair, and thus pelvic rest 22 is a chair as it holds up and supports the user when sitting on the back of the rest, and the pelvic rest 22 comprises four legs as seen in Fig. 1, and is positioned within rectangular base 14), and wherein a top horizontal bar (24) connects the front and back vertical upright bars (16, 18) (see Figs. 1-2; toprail 24 is a horizontal bar that connects anterior vertical column 16 and posterior vertical column 16 together), and wherein pulleys (44) are attached to the front and back vertical upright bars (16, 18) (see Figs. 1-2; pulleys 44 are attached to anterior vertical column 16 and posterior vertical column 18), and wherein an adjustable, removable pulley (107) is connected to the top horizontal bar (24) (see Figs. 1-2 and Col. 5 lines 45-54; pulley 107 may be draped over the J-hook of the toprail 24, and the toprail hook assembly 54 is able to travel along the length of toprail 24, and thus is an adjustable and removable pulley), and wherein the adjustable, removable pulley (107) includes an axial slide (54) (see Fig. 1 and Col. 5 lines 30-40; pulley 107 is attached to and part of the toprail hook assembly 54, and pulley 107 is slidable via the toprail hook assembly 54, and the toprail hook assembly 54 travels along the length of the toprail 24, and thus is slidable along toprail 24 via a block that is machined to travel along the horizontal track within toprail 24, and thus is interpreted to be an axial slide as the block allows for the toprail hook assembly 54 and pulley 107 to slide along the horizontal axis of the toprail 24), wherein the traction is applied using the pulleys (44) attached to the front and back vertical upright bars (16, 18) and the adjustable, removable pulley (107) (see Figs. 1-2 and traction is applied using pulleys 44 and pulley 107). 
Foster is silent on a weight storage pole attached and a chair with an adjustable back, and wherein the adjustable, removable pulley includes a non-locking handle. 
However, Avitt teaches an analogous traction system (10) (see Figs. 1 and 2), having a weight storage pole (84) attached (see Figs. 1-2 and Col. 2 lines 52-53; leg 76 is interpreted as the base as it is the foundation of traction system 10, and attached to leg 76 is upstanding pin 84, which is a pole that stores weights 48, and thus is a weight storage pole attached at the base), providing a place to store weights (see Col. 2 lines 52-53) so that it is more convenient for a user if they wanted to use weights with the traction system. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the base (14 of Foster) of the traction system (10 of Foster) and method of Foster with a weight storage pole (84) as taught by Avitt to have provided an improved device and method for a traction system that provides a place to store weights (see Col. 2 lines 52-53) so that it is more convenient for a user to select the necessary weight if they wanted to use weights with the traction system. 
Foster in view of Avitt discloses the method as discussed above. 
Foster in view of Avitt is silent on a chair with an adjustable back, and wherein the adjustable, removable pulley includes an axial slide and non-locking handle. 
However, Sheinkop teaches an analogous chair (100) (see Figs. 1-6) with an adjustable back (102, 104) (see Figs. 1-6 and [0036], [0037]; seat portion 102 and adjustable stem portion 104 make up an adjustable back as of seating apparatus 100, as seat portion 102 may be pivoted such that it is the back portion that a user sits or leans upon, as seen in Figs. 5-7 and thus is an adjustable back and is attached to adjustable stem portion 104, and as seat portion 102 and adjustable stem portion 104 are located at the back of the device, and seat portion 102 may be angled or tilted via adjustment knob 124 and thus is an adjustable back, and adjustable stem portion 104 is adjustable in height via the telescopic bars which are nesting movable components 142 and 144), providing a seating apparatus with more adjustability and enables users to change their seating position (see [0032]) so that various users are able adjust the chair to their liking to better fit the size, shape, and height of their bodies. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified pelvic pad 19 of Foster in the device of Foster in view of Avitt to be adjustable as taught by seating apparatus 102 and adjustment knob 124 of Sheinkop and to have modified each of the legs of pelvic rest 22 of Foster in the device of Foster in view of Avitt to be height adjustable as taught by adjustable stem portion 104, nesting movable components 142, 144, and adjustment lock 146 of Sheinkop to have provided an improved traction system and method that provides a seating apparatus with more adjustability and enables users to change their seating position (see [0032]) so that various users are able to adjust the chair to their liking to better fit the size, shape, and height of their bodies. 
Foster in view of Avitt further in view of Sheinkop discloses the method as discussed above. 
Foster in view of Avitt further in view of Sheinkop is silent on wherein the adjustable, removable pulley includes a non-locking handle. 
However, Hinds teaches an analogous adjustable, removable pulley (519) wherein the adjustable, removable pulley (519) includes a handle (18) (see Fig. 2, 8 and Col. 11 lines 51-54; pulleys 519 are slideable along the rail 301 via an analogous axial slide shown in Fig. 8, and handle 18 is in a knob shaped configuration to provide a convenient handgrip for the user to grip to move the analogous axial slide and pulleys 519 along the rail 301), providing a convenient handgrip for a user to grasp in order to make an adjustment (see Col. 11 lines 51-54). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the axial slide (54 of Foster)  and adjustable, removable pulley (107 of Foster) in the device of Foster in view of Avitt further in view of Sheinkop with a handle (18) as taught by Hinds to have provided an improved traction system and method that provides a convenient handgrip for a user to grasp in order to make an adjustment (see Col. 11 lines 51-54). Therefore, the combination of Foster in view of Avitt in view of Sheinkop further in view of Hinds results in a non-locking handle (18 of Hinds) as the knob-like configuration does not provide any locking mechanism to the toprail hook assembly 54 of Foster, and handle 18 of Hinds allows for a user to slide the block of the toprail hook assembly 54 of Foster and pulley 107 of Foster along the toprail 24 of Foster. 
Regarding claim 3, Foster discloses a method of treating thoracic hyperkyphosis which has been associated with pulmonary hypertension in a patient (see Abstract and Col. 1 lines 6-20, and Figs. 1-2; traction system 10 progressively remodels the spinal posture toward an ideal normal static spinal curve via traction, thus treating thoracic hyperkyphosis or the rounding of the back), wherein the method comprises: 
applying traction to the patient in multiple regions of the spine using a traction system (10) (see Figs. 1-2; Col. 3 lines 4-47 describes multiple regions of the spine being treated by using the traction apparatus 10 shown in Figs. 1-2), wherein the traction system (10) comprises a base (14) to which front and back vertical upright bars (16, 18) are attached (see Figs. 1-2; traction apparatus 10 comprises rectangular base 14 to which anterior vertical column 16 and posterior vertical column 18 are both attached), and a chair (22) is positioned within the base (14) (see Figs. 1-2; pelvic rest 22 is interpreted as a chair as the definition of chair is “any of various devices that hold up or support,” https://www.merriam-webster.com/dictionary/chair, and thus pelvic rest 22 is a chair as it holds up and supports the user when sitting on the back of the rest, and the pelvic rest 22 comprises four legs as seen in Fig. 1, and is positioned within rectangular base 14), and wherein a top horizontal bar (24) connects the front and back vertical upright bars (16, 18) (see Figs. 1-2; toprail 24 is a horizontal bar that connects anterior vertical column 16 and posterior vertical column 18 together), and wherein pulleys (44) are attached to the front and back vertical upright bars (16, 18) (see Figs. 1-2; pulleys 44 are each attached to the anterior vertical column 16 and the posterior vertical column 18), and wherein an adjustable, removable pulley (107) is connected to the top horizontal bar (24) (see Figs. 1-2 and Col. 5 lines 45-54; pulley 107 may be draped over the J-hook of the toprail hook assembly 54 which is located on the toprail 24, and thus pulley 107 is connected to toprail 24 via the J-hook, and thus is an adjustable, removable pulley as it is slidable along toprail 24 and is removable via the J-hook), and wherein the adjustable, removable pulley (107) includes an axial slide (54) (see Fig. 1 and Col. 5 lines 30-40; pulley 107 is attached to and part of the toprail hook assembly 54, and pulley 107 is slidable along the toprail 24 via the toprail hook assembly 54 via a block that is machined to travel along the horizontal track within toprail 24, and thus is interpreted to be an axial slide as the block allows for the toprail hook assembly 54 and pulley 107 to slide along the horizontal axis of toprail 24), and wherein the traction is applied using the pulleys (44) attached to the front and back vertical upright bars (16, 18) and the adjustable, removable pulley (107) (see Figs. 1-2; traction is applied using pulleys 44 and pulley 107);
thereby reducing the patient’s thoracic hyperkyphosis which has been associated with pulmonary hypertension (see Figs. 1-2 and Col. 1 lines 6-20, Col. 2 lines 52-64; thoracic hyperkyphosis is the forward rounding of the back due to an abnormal curvature of the spine, and thus with this method provided by traction apparatus 10, a patient’s thoracic hyperkyphosis which has been associated with pulmonary hypertension is can be reduced, as the traction apparatus 10 applies traction forces to various areas of the human spine to remodel the spinal posture toward an ideal normal spinal curve). 
Foster is silent on a weight storage pole attached, a chair with an adjustable back, and wherein the adjustable, removable pulley includes a non-locking handle, and thereby reducing the patient’s thoracic hyperkyphosis which has been associated with pulmonary hypertension by at least 10 percent. 
Although Foster does not explicitly disclose reducing the patient’s thoracic hyperkyphosis which has been associated with pulmonary hypertension by at least 10 percent, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed method to have recognized that a patient would be able to reduce the patient’s thoracic hyperkyphosis by at least 10 percent, as thoracic hyperkyphosis is the forward rounding of the back due to an abnormal curvature of the spine, and traction apparatus 10 of Foster can provide a patient with restoration to an ideal normal static spinal curvature by applying traction forces simultaneously to selected areas of the human spine, and thus reducing by at least 10 percent (See Col. 1 lines 6-20, Col. 2 lines 52-34, and Abstract). 
Foster discloses the method as discussed above.
Foster is silent on a weight storage pole attached, a chair with an adjustable back, and wherein the adjustable, removable pulley includes a non-locking handle.
However, Avitt teaches an analogous traction system (10) (see Figs. 1 and 2), having a weight storage pole (84) attached (see Figs. 1-2 and Col. 2 lines 52-53; leg 76 is interpreted as the base as it is the foundation of traction system 10, and attached to leg 76 is upstanding pin 84, which is a pole that stores weights 48, and thus is a weight storage pole attached at the base), providing a place to store weights (see Col. 2 lines 52-53) so that it is more convenient for a user if they wanted to use weights with the traction system. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the base (14 of Foster) of the traction system (10 of Foster) and method of Foster with a weight storage pole (84) as taught by Avitt to have provided an improved device and method for a traction system that provides a place to store weights (see Col. 2 lines 52-53) so that it is more convenient for a user to select the necessary weight if they wanted to use weights with the traction system. 
Foster in view of Avitt discloses the method as discussed above.
Foster in view of Avitt is silent on a chair with an adjustable back, and wherein the adjustable, removable pulley includes a non-locking handle. 
However, Sheinkop teaches an analogous chair (100) (see Figs. 1-6) with an adjustable back (102, 104) (see Figs. 1-6 and [0036], [0037]; seat portion 102 and adjustable stem portion 104 make up an adjustable back as of seating apparatus 100, as seat portion 102 may be pivoted such that it is the back portion that a user sits or leans upon, as seen in Figs. 5-7 and thus is an adjustable back and is attached to adjustable stem portion 104, and as seat portion 102 and adjustable stem portion 104 are located at the back of the device, and seat portion 102 may be angled or tilted via adjustment knob 124 and thus is an adjustable back, and adjustable stem portion 104 is adjustable in height via the telescopic bars which are nesting movable components 142 and 144), providing a seating apparatus with more adjustability and enables users to change their seating position (see [0032]) so that various users are able adjust the chair to their liking to better fit the size, shape, and height of their bodies. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified pelvic pad 19 of Foster in the device of Foster in view of Avitt to be adjustable as taught by seating apparatus 102 and adjustment knob 124 of Sheinkop and to have modified each of the legs of pelvic rest 22 of Foster in the device of Foster in view of Avitt to be height adjustable as taught by adjustable stem portion 104, nesting movable components 142, 144, and adjustment lock 146 of Sheinkop to have provided an improved traction system and method that provides a seating apparatus with more adjustability and enables users to change their seating position (see [0032]) so that various users are able to adjust the chair to their liking to better fit the size, shape, and height of their bodies. 
Foster in view of Avitt further in view of Sheinkop discloses the method as discussed above. 
Foster in view of Avitt further in view of Sheinkop is silent on wherein the adjustable, removable pulley includes a non-locking handle. 
However, Hinds teaches an analogous adjustable, removable pulley (519) wherein the adjustable, removable pulley (519) includes a handle (18) (see Fig. 2, 8 and Col. 11 lines 51-54; pulleys 519 are slideable along the rail 301 via an analogous axial slide shown in Fig. 8, and handle 18 is in a knob shaped configuration to provide a convenient handgrip for the user to grip to move the analogous axial slide and pulleys 519 along the rail 301), providing a convenient handgrip for a user to grasp in order to make an adjustment (see Col. 11 lines 51-54). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the axial slide (54 of Foster)  and adjustable, removable pulley (107 of Foster) in the device of Foster in view of Avitt further in view of Sheinkop with a handle (18) as taught by Hinds to have provided an improved traction system and method that provides a convenient handgrip for a user to grasp in order to make an adjustment (see Col. 11 lines 51-54). Therefore, the combination of Foster in view of Avitt in view of Sheinkop further in view of Hinds results in a non-locking handle (18 of Hinds) as the knob-like configuration does not provide any locking mechanism to the toprail hook assembly 54 of Foster, and handle 18 of Hinds allows for a user to slide the block of the toprail hook assembly 54 of Foster and pulley 107 of Foster along the toprail 24 of Foster. 
Regarding claim 6, Foster in view of Avitt in view of Sheinkop further in view of Hinds discloses the method as discussed in claim 2. Foster in view of Avitt in view of Sheinkop further in view of Hinds further discloses wherein the pulleys (44 of Foster) attached to the front and back vertical upright vars (16, 18 of Foster) include a small slide to which is attached a lock handle (38 of Foster) (see Fig. 1 of Foster and Col. 2 lines 41-63 of Foster; each of the pulleys 44 of Foster that are attached to anterior vertical column 16 and posterior vertical column 18 of Foster include a small slide, which is a block that has been machined to travel smoothly up and down within the channel of the vertical columns 16, 18 of Foster, and thus is interpreted to be a small slide, and locking pin 38 of Foster is interpreted to be a lock handle as locking pin 38 of Foster is used to lock the block in position along the vertical columns 16, 18 of Foster, and is a handle as the definition of handle is “a part that is designed to be held or operated with the hand,” https://www.thefreedictionary.com/handle, and thus locking pin 38 of Foster is a handle as it is a part of the block that is designed to be held and operated with the hand to place the pulleys 44 of Foster in the positioned necessary). 
Regarding claim 7, Foster in view of Avitt in view of Sheinkop further in view of Hinds discloses the method as discussed in claim 2. Foster in view of Avitt in view of Sheinkop further in view of Hinds further discloses wherein the pulleys (44 of Foster) attached to the front and back vertical upright bars (16, 18 of Foster) include an axial slide (see Col. 2 lines 41-63 of Foster and Fig. 1 of Foster; each of the pulleys 44 of Foster are attached to the vertical columns 16, 18 of Foster via a block that has been machined to travel smoothly up and down within the channel of the vertical columns 16, 18 of Foster, and thus the block is interpreted to be an axial slide as the block slides up and down along the vertical axis of the vertical columns 16, 18 of Foster). 
Foster in view of Avitt in view of Sheinkop further in view of Hinds is silent on wherein the pulleys attached to the front and back vertical upright bars include a non-locking handle.
However, Hinds teaches analogous pulleys (519) wherein the pulleys (519) attached to the vertical upright bars include a non-locking handle (18) (see Figs. 2, 8, and Col. 11 lines 51-54; pulleys 519 are slideable along the rail 301 via an analogous axial slide shown in Fig. 8, and handle 18 is in a knob shaped configuration to provide a convenient handgrip for the user to grip to move the analogous axial slide and pulleys 519 along the vertical rail 301), providing a convenient handgrip for a user to grasp in order to make an adjustment (See Col. 11 lines 51-54). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an outer surface of each of the axial slides (the block of Foster) that is part of the pulleys (44 of Foster) in the device of Foster in view of Avitt in view of Sheinkop further in view of Hinds with a handle (18) as taught by Hinds to have provided an improved traction system and method that provides a convenient handgrip for a user to grasp in order to slide the pulleys along the vertical rails (see Col. 11 lines 51-54). Therefore, the combination of Foster in view of Avitt in view of Sheinkop further in view of Hinds results in wherein the pulleys (44 of Foster) attached to the front and back vertical upright bars (16, 18 of Foster) include an axial slide (the block of Foster) and non-locking handle (18 of Hinds) as the knob-like configuration does not provide any locking mechanism to the lock of Foster, as locking pin 38 of Foster is the locking mechanism, but allows a user to slide the block along the rails with better ease to position the pulley 44 of Foster in the position needed. 
Regarding claim 10, Foster in view of Avitt in view of Sheinkop further in view of Hinds discloses the method as discussed in claim 3. Foster in view of Avitt in view of Sheinkop further in view of Hinds further discloses wherein the pulleys (44 of Foster) attached to the front and back vertical upright vars (16, 18 of Foster) include a small slide to which is attached a lock handle (38 of Foster) (see Fig. 1 of Foster and Col. 2 lines 41-63 of Foster; each of the pulleys 44 of Foster that are attached to anterior vertical column 16 and posterior vertical column 18 of Foster include a small slide, which is a block that has been machined to travel smoothly up and down within the channel of the vertical columns 16, 18 of Foster, and thus is interpreted to be a small slide, and locking pin 38 of Foster is interpreted to be a lock handle as locking pin 38 of Foster is used to lock the block in position along the vertical columns 16, 18 of Foster, and is a handle as the definition of handle is “a part that is designed to be held or operated with the hand,” https://www.thefreedictionary.com/handle, and thus locking pin 38 of Foster is a handle as it is a part of the block that is designed to be held and operated with the hand to place the pulleys 44 of Foster in the positioned necessary). 
Regarding claim 11, Foster in view of Avitt in view of Sheinkop further in view of Hinds discloses the method as discussed in claim 2. Foster in view of Avitt in view of Sheinkop further in view of Hinds further discloses wherein the pulleys (44 of Foster) attached to the front and back vertical upright bars (16, 18 of Foster) include an axial slide (see Col. 2 lines 41-63 of Foster and Fig. 1 of Foster; each of the pulleys 44 of Foster are attached to the vertical columns 16, 18 of Foster via a block that has been machined to travel smoothly up and down within the channel of the vertical columns 16, 18 of Foster, and thus the block is interpreted to be an axial slide as the block slides up and down along the vertical axis of the vertical columns 16, 18 of Foster). 
Foster in view of Avitt in view of Sheinkop further in view of Hinds is silent on wherein the pulleys attached to the front and back vertical upright bars include a non-locking handle.
However, Hinds teaches analogous pulleys (519) wherein the pulleys (519) attached to the vertical upright bars include a non-locking handle (18) (see Figs. 2, 8, and Col. 11 lines 51-54; pulleys 519 are slideable along the rail 301 via an analogous axial slide shown in Fig. 8, and handle 18 is in a knob shaped configuration to provide a convenient handgrip for the user to grip to move the analogous axial slide and pulleys 519 along the vertical rail 301), providing a convenient handgrip for a user to grasp in order to make an adjustment (See Col. 11 lines 51-54). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided each of the axial slides (the block of Foster) that is part of the pulleys (44 of Foster) in the device of Foster in view of Avitt in view of Sheinkop further in view of Hinds with a handle (18) as taught by Hinds to have provided an improved traction system and method that provides a convenient handgrip for a user to grasp in order to slide the pulleys along the vertical rails (see Col. 11 lines 51-54). Therefore, the combination of Foster in view of Avitt in view of Sheinkop further in view of Hinds results in wherein the pulleys (44 of Foster) attached to the front and back vertical upright bars (16, 18 of Foster) include an axial slide (the block of Foster) and non-locking handle (18 of Hinds) as the knob-like configuration does not provide any locking mechanism to the block of Foster, as locking pin 38 of Foster is the locking mechanism, but allows a user to slide the block along the rails with better ease to position the pulley 44 of Foster in the position needed. 
Claims 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster in view of Avitt in view of Sheinkop in view of Hinds in view of Pope (US 5,129,881) further in view of Hinds. 
Regarding claim 8, Foster in view of Avitt in view of Sheinkop further in view of Hinds discloses the method as discussed above. Foster in view of Avitt in view of Sheinkop further in view of Hinds further discloses pulleys (44 of Foster) attached to the front and back vertical upright bars (16, 18 of Foster) include an axial slide (Col. 2 lines 41-63 of Foster and Fig. 1 of Foster; each of the pulleys 44 of Foster are attached to the vertical columns 16, 18 of Foster via a block that has been machined to travel smoothly up and down within the channel of the vertical columns 16, 18 of Foster, and thus the block is interpreted to be an axial slide as the block slides up and down along the vertical axis of the vertical columns 16, 18 of Foster). 
Foster in view of Avitt in view of Sheinkop further in view of Hinds is silent on wherein first pulleys attached to the front and back vertical upright bars include a small slide to which is attached a lock handle and second pulleys include a non-locking handle. 
However, Pope teaches an analogous traction system (10) and analogous front and back vertical upright bars (16), wherein first pulleys (44) attached to the front and back vertical upright bars (16) include a small slide (51) to which is attached a lock handle (54) (see Figs. 1-2 and Col. 2 lines 51-63; there is a pulley 44 attached to the front post 16 and a pulley 44 attached to the rear post 16, and each of the pulleys 44 include a T-shaped carriage 51, which is interpreted to be a small slide as the T-shaped carriage 51 is vertically slidable along front and rear posts 16 to adjust the positions of the pulleys 44, and pulleys 44 also include lock pin 54, which is interpreted to be a locking handle as it locks the T-shaped carriage 51 and pulleys 44 into position and is a handle as it is “a part that is designed to be held or operated with the hand,” https://www.thefreedictionary.com/handle), providing pulleys that are vertically adjustable (see Col. 2 lines 51-63) to better suit the needs of various users of a traction device. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the cam-cleat assemblies (42 of Foster) in the device of Foster in view of Avitt in view of Sheinkop further in view of Hinds with the first pulleys (44) that include a small slide to which is attached a lock handle (54) as taught by Pope to have provided an improved traction system and method that provides pulleys that are vertically adjustable (see Col. 2 lines 51-63) to better suit the needs of various users of a traction device, and allows for more traction to be applied in other areas. 
Foster in view of Avitt in view of Sheinkop in view of Hinds further in view of Pope discloses the method as discussed above. 
Foster in view of Avitt in view of Sheinkop in view of Hinds further in view of Pope is silent on second pulleys include a non-locking handle. 
However, Hinds teaches analogous second pulleys (519) wherein the second pulleys (519) include a non-locking handle (18) (see Figs. 2, 8, and Col. 11 lines 51-54; pulleys 519 are slideable along the rail 301 via an analogous axial slide shown in Fig. 8, and handle 18 is in a knob shaped configuration to provide a convenient handgrip for the user to grip to move the analogous axial slide and pulleys 519 along the vertical rail 301), providing a convenient handgrip for a user to grasp in order to make an adjustment (See Col. 11 lines 51-54). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided each of the axial slides (the block of Foster) that is part of the pulleys (44 of Foster) in the device of Foster in view of Avitt in view of Sheinkop in view of Hinds further in view of Pope with a handle (18) as taught by Hinds to have provided an improved traction system and method that provides a convenient handgrip for a user to grasp in order to slide the pulleys along the vertical rails (see Col. 11 lines 51-54). Therefore, the combination of Foster in view of Avitt in view of Sheinkop in view of Hinds in view of Pope further in view of Hinds results in second pulleys (44 of Foster) attached to the front and back vertical upright bars (16, 18 of Foster) include an axial slide (the block of Foster) and non-locking handle (18 of Hinds) as the knob-like configuration does not provide any locking mechanism to the block of Foster, as locking pin 38 of Foster is the locking mechanism, but allows a user to slide the block along the rails with better ease to position the pulley 44 of Foster in the position needed. 
Regarding claim 12, Foster in view of Avitt in view of Sheinkop further in view of Hinds discloses the method as discussed above. Foster in view of Avitt in view of Sheinkop further in view of Hinds further discloses pulleys (44 of Foster) attached to the front and back vertical upright bars (16, 18 of Foster) include an axial slide (Col. 2 lines 41-63 of Foster and Fig. 1 of Foster; each of the pulleys 44 of Foster are attached to the vertical columns 16, 18 of Foster via a block that has been machined to travel smoothly up and down within the channel of the vertical columns 16, 18 of Foster, and thus the block is interpreted to be an axial slide as the block slides up and down along the vertical axis of the vertical columns 16, 18 of Foster). 
Foster in view of Avitt in view of Sheinkop further in view of Hinds is silent on wherein first pulleys attached to the front and back vertical upright bars include a small slide to which is attached a lock handle and second pulleys include a non-locking handle. 
However, Pope teaches an analogous traction system (10) and analogous front and back vertical upright bars (16), wherein first pulleys (44) attached to the front and back vertical upright bars (16) include a small slide (51) to which is attached a lock handle (54) (see Figs. 1-2 and Col. 2 lines 51-63; there is a pulley 44 attached to the front post 16 and a pulley 44 attached to the rear post 16, and each of the pulleys 44 include a T-shaped carriage 51, which is interpreted to be a small slide as the T-shaped carriage 51 is vertically slidable along front and rear posts 16 to adjust the positions of the pulleys 44, and pulleys 44 also include lock pin 54, which is interpreted to be a locking handle as it locks the T-shaped carriage 51 and pulleys 44 into position and is a handle as it is “a part that is designed to be held or operated with the hand,” https://www.thefreedictionary.com/handle), providing pulleys that are vertically adjustable (see Col. 2 lines 51-63) to better suit the needs of various users of a traction device. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the cam-cleat assemblies (42 of Foster) in the device of Foster in view of Avitt in view of Sheinkop further in view of Hinds with the first pulleys (44) that include a small slide to which is attached a lock handle (54) as taught by Pope to have provided an improved traction system and method that provides pulleys that are vertically adjustable (see Col. 2 lines 51-63) to better suit the needs of various users of a traction device, and allows for more traction to be applied in other areas. 
Foster in view of Avitt in view of Sheinkop in view of Hinds further in view of Pope discloses the method as discussed above. 
Foster in view of Avitt in view of Sheinkop in view of Hinds further in view of Pope is silent on second pulleys include a non-locking handle. 
However, Hinds teaches analogous second pulleys (519) wherein the second pulleys (519) include a non-locking handle (18) (see Figs. 2, 8, and Col. 11 lines 51-54; pulleys 519 are slideable along the rail 301 via an analogous axial slide shown in Fig. 8, and handle 18 is in a knob shaped configuration to provide a convenient handgrip for the user to grip to move the analogous axial slide and pulleys 519 along the vertical rail 301), providing a convenient handgrip for a user to grasp in order to make an adjustment (See Col. 11 lines 51-54). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided each of the axial slides (the block of Foster) that is part of the pulleys (44 of Foster) in the device of Foster in view of Avitt in view of Sheinkop in view of Hinds further in view of Pope with a handle (18) as taught by Hinds to have provided an improved traction system and method that provides a convenient handgrip for a user to grasp in order to slide the pulleys along the vertical rails (see Col. 11 lines 51-54). Therefore, the combination of Foster in view of Avitt in view of Sheinkop in view of Hinds in view of Pope further in view of Hinds results in second pulleys (44 of Foster) attached to the front and back vertical upright bars (16, 18 of Foster) include an axial slide (the block of Foster) and non-locking handle (18 of Hinds) as the knob-like configuration does not provide any locking mechanism to the block of Foster, as locking pin 38 of Foster is the locking mechanism, but allows a user to slide the block along the rails with better ease to position the pulley 44 of Foster in the position needed. 
Claims 9, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster in view of Avitt in view of Sheinkop in view of Hinds in view of Pope in view of Hinds further in view of Vanderminden, Sr. (US 5,927,812). 
Regarding claim 9, Foster in view of Avitt in view of Sheinkop in view of Hinds in view of Pope further in view of Hinds discloses the method as discussed in claim 8. Foster in view of Avitt in view of Sheinkop in view of Hinds in view of Pope further in view of Hinds further discloses wherein the adjustable back of the chair (22 of Foster) comprises a pivot assembly (124 of Sheinkop) (as previously modified above, see claim 2 above, pelvic pad 19 of Foster is an adjustable back as the user is able to lean/sit on the pelvic pad 19 of Foster, see Fig. 1-2 of Foster, and comprises adjustment knob 124 of Sheinkop to angle/tilt the pelvic pad 19 of Foster, and thus is a pivot assembly as the pelvic pad 19 of Foster is able to pivot back and forth as if on a hinge, see Figs. 4 and 5 of Sheinkop), a sliding assembly (142, 144 of Sheinkop) (as previously modified above, see claim 2 above, the legs of pelvic rest 22 of Foster are also part of the adjustable back, and the legs of pelvic rest 22 of Foster are slideable vertically in order to adjust the height of the seat, and thus is a sliding assembly, as taught by nesting movable components 142, 144 of Sheinkop, see [0037] of Sheinkop and Figs. 5-6 of Sheinkop) and a locking assembly (146 of Sheinkop) (as previously modified above, see claim 2 above, adjustment lock 146 of Sheinkop is the locking assembly as it locks the legs of the pelvic rest 22 of Foster in place, see [0037] of Sheinkop and Fig. 3 of Sheinkop).
Foster in view of Avitt in view of Sheinkop in view of Hinds in view of Pope further in view of Hinds is silent on wherein the adjustable back of the chair comprises a large spreader bar and a small spreader bar. 
However, Vanderminden, Sr. teaches an analogous chair (see Figs. 1-2) with an adjustable back (19) (back portion 19 is adjustable as it is able to pivot and recline), wherein the adjustable back (19) comprises a large spreader bar (23) (see Figs. 3 and 4; elongated bar 23 is interpreted to be a spreader bar as it is a bar that is disposed transversely resting at opposite ends in order to support the back of the seat frame, and to transfer part of the load, and thus is a large spreader bar, see Col. 3 lines 4-10) and a small spreader bar (29) (see Figs. 3 and 4; rigid bar 29 is interpreted to be small spreader bar as it is shorter in length than elongated bar 23, and rigid bar 29 imparts rigidity, see Col. 3 lines 24-25), providing to add support and more structural integrity/rigidity to the back of a chair (see Col. 3 lines 4-10 and Col. 3 lines 24-25). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided each of the legs of the pelvic rest (22 of Foster) in the device of Foster in view of Avitt in view of Sheinkop in view of Hinds in view of Pope further in view of Hinds with a large spreader bar and a small spreader bar as taught by Vanderminden, Sr. to have provided an improved traction system and method that provides a chair with sufficient support and structural integrity/rigidity (see Col. 3 lines 4-10 and 24-25). 
Regarding claim 13, Foster in view of Avitt in view of Sheinkop in view of Hinds in view of Pope further in view of Hinds discloses the method as discussed in claim 12. Foster in view of Avitt in view of Sheinkop in view of Hinds in view of Pope further in view of Hinds further discloses wherein the adjustable back of the chair (22 of Foster) comprises a pivot assembly (124 of Sheinkop) (as previously modified above, see claim 3 above, pelvic pad 19 of Foster is an adjustable back as the user is able to lean/sit on the pelvic pad 19 of Foster, see Fig. 1-2 of Foster, and comprises adjustment knob 124 of Sheinkop to angle/tilt the pelvic pad 19 of Foster, and thus is a pivot assembly as the pelvic pad 19 of Foster is able to pivot back and forth as if on a hinge, see Figs. 4 and 5 of Sheinkop), a sliding assembly (142, 144 of Sheinkop) (as previously modified above, see claim 3 above, the legs of pelvic rest 22 of Foster are also part of the adjustable back, and the legs of pelvic rest 22 of Foster are slideable vertically in order to adjust the height of the seat, and thus is a sliding assembly, as taught by nesting movable components 142, 144 of Sheinkop, see [0037] of Sheinkop and Figs. 5-6 of Sheinkop) and a locking assembly (146 of Sheinkop) (as previously modified above, see claim 3 above, adjustment lock 146 of Sheinkop is the locking assembly as it locks the legs of the pelvic rest 22 of Foster in place, see [0037] of Sheinkop and Fig. 3 of Sheinkop).
Foster in view of Avitt in view of Sheinkop in view of Hinds in view of Pope further in view of Hinds is silent on wherein the adjustable back of the chair comprises a large spreader bar and a small spreader bar. 
However, Vanderminden, Sr. teaches an analogous chair (see Figs. 1-2) with an adjustable back (19) (back portion 19 is adjustable as it is able to pivot and recline), wherein the adjustable back (19) comprises a large spreader bar (23) (see Figs. 3 and 4; elongated bar 23 is interpreted to be a spreader bar as it is a bar that is disposed transversely resting at opposite ends in order to support the back of the seat frame, and to transfer part of the load, and thus is a large spreader bar, see Col. 3 lines 4-10) and a small spreader bar (29) (see Figs. 3 and 4; rigid bar 29 is interpreted to be small spreader bar as it is shorter in length than elongated bar 23, and rigid bar 29 imparts rigidity, see Col. 3 lines 24-25), providing to add support and more structural integrity/rigidity to the back of a chair (see Col. 3 lines 4-10 and Col. 3 lines 24-25). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided each of the legs of the pelvic rest (22 of Foster) in the device of Foster in view of Avitt in view of Sheinkop in view of Hinds in view of Pope further in view of Hinds with a large spreader bar and a small spreader bar as taught by Vanderminden, Sr. to have provided an improved traction system and method that provides a chair with sufficient support and structural integrity/rigidity (see Col. 3 lines 4-10 and 24-25). 
Regarding claim 18, Foster in view of Avitt in view of Sheinkop in view of Hinds in view of Pope in view of Hinds further in view of Vanderminden, Sr. discloses the method as discussed in claim 9. Foster in view of Avitt in view of Sheinkop in view of Hinds in view of Pope in view of Hinds further in view of Vanderminden, Sr. further discloses wherein the method also treats thoracic hyperkyphosis (thoracic hyperkyphosis is the forward rounding of the back due to an abnormal curvature of the spine, and thus traction apparatus 10 of Foster provides a patient with restoration to an ideal normal static spinal curvature by applying traction forces simultaneously to selected areas of the human spine, and thus treats thoracic hyperkyphosis, see Col. 1 lines 6-20, Col. 2 lines 52-34, Col. 3 lines 4-47, and Abstract of Foster). 
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster in view of Avitt in view of Sheinkop in view of Hinds in view of Pope in view of Hinds in view of Vanderminden, Sr. further in view of SOVA (US 2015/0351989 A1). 
Regarding claim 19, Foster in view of Avitt in view of Sheinkop in view of Hinds in view of Pope in view of Hinds further in view of Vanderminden, Sr. discloses the method as discussed in claim 9. 
Foster in view of Avitt in view of Sheinkop in view of Hinds in view of Pope in view of Hinds further in view of Vanderminden, Sr. is silent on the method also increases the patient’s lung capacity. 
However, SOVA teaches an analogous therapeutic treatment of the spine whereby improving posture such as hyperkyphosis aids in an increase in lung capacity (see [0028]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Foster in view of Avitt in view of Sheinkop in view of Hinds in view of Pope in view of Hinds further in view of Vanderminden, Sr. to also increase the patient’s lung capacity as taught by SOVA as a patient’s lung capacity increasing is a benefit to correcting spinal alignment (see [0028]), which the traction system 10 of Foster seeks to correct spinal alignment. 
Regarding claim 20, Foster in view of Avitt in view of Sheinkop in view of Hinds in view of Pope in view of Hinds further in view of Vanderminden, Sr. discloses the method as discussed in claim 9. 
Foster in view of Avitt in view of Sheinkop in view of Hinds in view of Pope in view of Hinds further in view of Vanderminden, Sr. is silent on the method also increases the patient’s lung capacity. 
However, SOVA teaches an analogous therapeutic treatment of the spine whereby improving posture such as hyperkyphosis aids in an increase in lung capacity (see [0028]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Foster in view of Avitt in view of Sheinkop in view of Hinds in view of Pope in view of Hinds further in view of Vanderminden, Sr. to also increase the patient’s lung capacity as taught by SOVA as a patient’s lung capacity increasing is a benefit to correcting spinal alignment (see [0028]), which the traction system 10 of Foster seeks to correct spinal alignment. 
Claims 4, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster in view of Avitt in view of Sheinkop in view of Hinds in view of SOVA.
Regarding claim 4, Foster discloses a method of applying traction to the patient in multiple regions of the spine using a traction system (10) (see Figs. 1-2; Col. 3 lines 4-47 describes multiple regions of the spine being treated by using traction apparatus 10 shown in Figs. 1-2), wherein the traction system (10) comprises a base (14) to which front and back vertical upright bars (16, 18) are attached (see Figs. 1-2; traction apparatus 10 comprises rectangular base 14 to which anterior vertical column 16 and posterior vertical column 18 are attached), and a chair (33) positioned within the base (14) (see Figs. 1-2; pelvic rest 22 is interpreted as a chair as the definition of chair is “any of various devices that hold up or support,” https://www.merriam-webster.com/dictionary/chair, and thus pelvic rest 22 is a chair as it holds up and supports the user when sitting on the back of the rest, and the pelvic rest 22 comprises four legs as seen in Fig. 1, and is positioned within rectangular base 14), and wherein a top horizontal bar (24) connects the front and back vertical upright bars (16, 18) (see Figs. 1-2; toprail 24 is a horizontal top bar that connects the anterior vertical column 16 and posterior vertical column 18), and wherein an adjustable, removable pulley (107) is connected to the top horizontal bar (24) (see Figs. 1-2 and Col. 5 lines 45-54; pulley 107 may be draped over the J-hook of the toprail hook assembly 54 which is located on the toprail 24, and thus pulley 107 is connected to toprail 24 via the J-hook, and thus is an adjustable, removable pulley as it is slidable along toprail 24 and is removable via the J-hook), and wherein the adjustable, removable pulley (107) includes an axial slide (54) (see Fig. 1 and Col. 5 lines 30-40); pulley 107 is attached to and part of the toprail hook assembly 54, and thus pulley 107 is slidable via the toprail hook assembly 54 as the toprail hook assembly 54 travels along the length of the toprail 24 via a block that is machined to travel along the horizontal track within toprail 24, and thus is interpreted as an axial slide as the block allows for the toprail hook assembly 54 and pulley 107 to slide along the horizontal axis of the toprail 24), wherein the traction is applied using the pulleys (44) attached to the front and back vertical upright bars (16, 18) and the adjustable, removable pulley (107) (see Figs. 1-2; traction is applied using pulleys 44 and pulley 107). 
Foster is silent on a weight storage pole attached, a chair with an adjustable back, wherein the adjustable, removable pulley includes a non-locking handle, and a method for increasing a patient’s lung capacity, and thereby increasing the patient’s lung capacity by at least 10 percent. 
However, Avitt teaches an analogous traction system (10) (see Figs. 1 and 2), having a weight storage pole (84) attached (see Figs. 1-2 and Col. 2 lines 52-53; leg 76 is interpreted as the base as it is the foundation of traction system 10, and attached to leg 76 is upstanding pin 84, which is a pole that stores weights 48, and thus is a weight storage pole attached at the base), providing a place to store weights (see Col. 2 lines 52-53) so that it is more convenient for a user if they wanted to use weights with the traction system. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the base (14 of Foster) of the traction system (10 of Foster) and method of Foster with a weight storage pole (84) as taught by Avitt to have provided an improved device and method for a traction system that provides a place to store weights (see Col. 2 lines 52-53) so that it is more convenient for a user to select the necessary weight if they wanted to use weights with the traction system. 
Foster in view of Avitt discloses the method as discussed above. 
Foster in view of Avitt is silent on a chair with an adjustable back, wherein the adjustable, removable pulley includes a non-locking handle, and a method for increasing a patient’s lung capacity, and thereby increasing the patient’s lung capacity by at least 10 percent.
However, Sheinkop teaches an analogous chair (100) (see Figs. 1-6) with an adjustable back (102, 104) (see Figs. 1-6 and [0036], [0037]; seat portion 102 and adjustable stem portion 104 make up an adjustable back as of seating apparatus 100, as seat portion 102 may be pivoted such that it is the back portion that a user sits or leans upon, as seen in Figs. 5-7 and thus is an adjustable back and is attached to adjustable stem portion 104, and as seat portion 102 and adjustable stem portion 104 are located at the back of the device, and seat portion 102 may be angled or tilted via adjustment knob 124 and thus is an adjustable back, and adjustable stem portion 104 is adjustable in height via the telescopic bars which are nesting movable components 142 and 144), providing a seating apparatus with more adjustability and enables users to change their seating position (see [0032]) so that various users are able adjust the chair to their liking to better fit the size, shape, and height of their bodies. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified pelvic pad 19 of Foster in the device of Foster in view of Avitt to be adjustable as taught by seating apparatus 102 and adjustment knob 124 of Sheinkop and to have modified each of the legs of pelvic rest 22 of Foster in the device of Foster in view of Avitt to be height adjustable as taught by adjustable stem portion 104, nesting movable components 142, 144, and adjustment lock 146 of Sheinkop to have provided an improved traction system and method that provides a seating apparatus with more adjustability and enables users to change their seating position (see [0032]) so that various users are able to adjust the chair to their liking to better fit the size, shape, and height of their bodies.
Foster in view of Avitt further in view of Sheinkop discloses the method as discussed above. 
Foster in view of Avitt further in view of Sheinkop is silent on wherein the adjustable, removable pulley includes a non-locking handle, and a method for increasing a patient’s lung capacity, and thereby increasing the patient’s lung capacity by at least 10 percent.
However, Hinds teaches an analogous adjustable, removable pulley (519) wherein the adjustable, removable pulley (519) includes a handle (18) (see Fig. 2, 8 and Col. 11 lines 51-54; pulleys 519 are slideable along the rail 301 via an analogous axial slide shown in Fig. 8, and handle 18 is in a knob shaped configuration to provide a convenient handgrip for the user to grip to move the analogous axial slide and pulleys 519 along the rail 301), providing a convenient handgrip for a user to grasp in order to make an adjustment (see Col. 11 lines 51-54). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the axial slide (54 of Foster)  and adjustable, removable pulley (107 of Foster) in the device of Foster in view of Avitt further in view of Sheinkop with a handle (18) as taught by Hinds to have provided an improved traction system and method that provides a convenient handgrip for a user to grasp in order to make an adjustment (see Col. 11 lines 51-54). Therefore, the combination of Foster in view of Avitt in view of Sheinkop further in view of Hinds results in a non-locking handle (18 of Hinds) as the knob-like configuration does not provide any locking mechanism to the toprail hook assembly 54 of Foster, and handle 18 of Hinds allows for a user to slide the block of the toprail hook assembly 54 of Foster and pulley 107 of Foster along the toprail 24 of Foster. 
Foster in view of Avitt in view of Sheinkop further in view of Hinds discloses the method as discussed above. 
Foster in view of Avitt in view of Sheinkop further in view of Hinds is silent on a method for increasing a patient’s lung capacity, and thereby increasing the patient’s lung capacity by at least 10 percent.
However, SOVA teaches an analogous therapeutic treatment of the spine whereby improving posture such as hyperkyphosis aids in an increase in lung capacity (see [0028]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Foster in view of Avitt in view of Sheinkop further in view of Hinds to increase a patient’s lung capacity by at least 10 percent as taught by SOVA as being a benefit to correcting spinal alignment (see [0028]).
Regarding claim 14, Foster in view of Avitt in view of Sheinkop in view of Hinds further in view of SOVA discloses the method as discussed in claim 2. Foster in view of Avitt in view of Sheinkop in view of Hinds further in view of SOVA further discloses wherein the pulleys (44 of Foster) attached to the front and back vertical upright vars (16, 18 of Foster) include a small slide to which is attached a lock handle (38 of Foster) (see Fig. 1 of Foster and Col. 2 lines 41-63 of Foster; each of the pulleys 44 of Foster that are attached to anterior vertical column 16 and posterior vertical column 18 of Foster include a small slide, which is a block that has been machined to travel smoothly up and down within the channel of the vertical columns 16, 18 of Foster, and thus is interpreted to be a small slide, and locking pin 38 of Foster is interpreted to be a lock handle as locking pin 38 of Foster is used to lock the block in position along the vertical columns 16, 18 of Foster, and is a handle as the definition of handle is “a part that is designed to be held or operated with the hand,” https://www.thefreedictionary.com/handle, and thus locking pin 38 of Foster is a handle as it is a part of the block that is designed to be held and operated with the hand to place the pulleys 44 of Foster in the positioned necessary). 
Regarding claim 15, Foster in view of Avitt in view of Sheinkop in view of Hinds further in view of SOVA discloses the method as discussed in claim 2. Foster in view of Avitt in view of Sheinkop in view of Hinds further in view of SOVA further discloses wherein the pulleys (44 of Foster) attached to the front and back vertical upright bars (16, 18 of Foster) include an axial slide (see Col. 2 lines 41-63 of Foster and Fig. 1 of Foster; each of the pulleys 44 of Foster are attached to the vertical columns 16, 18 of Foster via a block that has been machined to travel smoothly up and down within the channel of the vertical columns 16, 18 of Foster, and thus the block is interpreted to be an axial slide as the block slides up and down along the vertical axis of the vertical columns 16, 18 of Foster). 
Foster in view of Avitt in view of Sheinkop in view of Hinds further in view of SOVA is silent on wherein the pulleys attached to the front and back vertical upright bars include a non-locking handle.
However, Hinds teaches analogous pulleys (519) wherein the pulleys (519) attached to the vertical upright bars include a non-locking handle (18) (see Figs. 2, 8, and Col. 11 lines 51-54; pulleys 519 are slideable along the rail 301 via an analogous axial slide shown in Fig. 8, and handle 18 is in a knob shaped configuration to provide a convenient handgrip for the user to grip to move the analogous axial slide and pulleys 519 along the vertical rail 301), providing a convenient handgrip for a user to grasp in order to make an adjustment (See Col. 11 lines 51-54). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided each of the axial slides (the block of Foster) that is part of the pulleys (44 of Foster) in the device of Foster in view of Avitt in view of Sheinkop in view of Hinds further in view of SOVA with a handle (18) as taught by Hinds to have provided an improved traction system and method that provides a convenient handgrip for a user to grasp in order to slide the pulleys along the vertical rails (see Col. 11 lines 51-54). Therefore, the combination of Foster in view of Avitt in view of Sheinkop in view of Hinds further in view of SOVA results in wherein the pulleys (44 of Foster) attached to the front and back vertical upright bars (16, 18 of Foster) include an axial slide (the block of Foster) and non-locking handle (18 of Hinds) as the knob-like configuration does not provide any locking mechanism to the lock of Foster, as locking pin 38 of Foster is the locking mechanism, but allows a user to slide the block along the rails with better ease to position the pulley 44 of Foster in the position needed. 
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster in view of Avitt in view of Sheinkop in view of Hinds in view of SOVA in view of Pope further in view of Hinds. 
Regarding claim 16, Foster in view of Avitt in view of Sheinkop in view of Hinds further in view of SOVA discloses the method as discussed above. Foster in view of Avitt in view of Sheinkop in view of Hinds further in view of SOVA further discloses pulleys (44 of Foster) attached to the front and back vertical upright bars (16, 18 of Foster) include an axial slide (Col. 2 lines 41-63 of Foster and Fig. 1 of Foster; each of the pulleys 44 of Foster are attached to the vertical columns 16, 18 of Foster via a block that has been machined to travel smoothly up and down within the channel of the vertical columns 16, 18 of Foster, and thus the block is interpreted to be an axial slide as the block slides up and down along the vertical axis of the vertical columns 16, 18 of Foster). 
Foster in view of Avitt in view of Sheinkop in view of Hinds further in view of SOVA is silent on wherein first pulleys attached to the front and back vertical upright bars include a small slide to which is attached a lock handle and second pulleys include a non-locking handle. 
However, Pope teaches an analogous traction system (10) and analogous front and back vertical upright bars (16), wherein first pulleys (44) attached to the front and back vertical upright bars (16) include a small slide (51) to which is attached a lock handle (54) (see Figs. 1-2 and Col. 2 lines 51-63; there is a pulley 44 attached to the front post 16 and a pulley 44 attached to the rear post 16, and each of the pulleys 44 include a T-shaped carriage 51, which is interpreted to be a small slide as the T-shaped carriage 51 is vertically slidable along front and rear posts 16 to adjust the positions of the pulleys 44, and pulleys 44 also include lock pin 54, which is interpreted to be a locking handle as it locks the T-shaped carriage 51 and pulleys 44 into position and is a handle as it is “a part that is designed to be held or operated with the hand,” https://www.thefreedictionary.com/handle), providing pulleys that are vertically adjustable (see Col. 2 lines 51-63) to better suit the needs of various users of a traction device. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the cam-cleat assemblies (42 of Foster) in the device of Foster in view of Avitt in view of Sheinkop in view of Hinds further in view of SOVA with the first pulleys (44) that include a small slide to which is attached a lock handle (54) as taught by Pope to have provided an improved traction system and method that provides pulleys that are vertically adjustable (see Col. 2 lines 51-63) to better suit the needs of various users of a traction device, and allows for more traction to be applied in other areas. 
Foster in view of Avitt in view of Sheinkop in view of Hinds in view of SOVA further in view of Pope discloses the method as discussed above. 
Foster in view of Avitt in view of Sheinkop in view of Hinds in view of SOVA further in view of Pope is silent on second pulleys include a non-locking handle. 
However, Hinds teaches analogous second pulleys (519) wherein the second pulleys (519) include a non-locking handle (18) (see Figs. 2, 8, and Col. 11 lines 51-54; pulleys 519 are slideable along the rail 301 via an analogous axial slide shown in Fig. 8, and handle 18 is in a knob shaped configuration to provide a convenient handgrip for the user to grip to move the analogous axial slide and pulleys 519 along the vertical rail 301), providing a convenient handgrip for a user to grasp in order to make an adjustment (See Col. 11 lines 51-54). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided each of the axial slides (the block of Foster) that is part of the pulleys (44 of Foster) in the device of Foster in view of Avitt in view of Sheinkop in view of Hinds in view of SOVA further in view of Pope with a handle (18) as taught by Hinds to have provided an improved traction system and method that provides a convenient handgrip for a user to grasp in order to slide the pulleys along the vertical rails (see Col. 11 lines 51-54). Therefore, the combination of Foster in view of Avitt in view of Sheinkop in view of Hinds in view of SOVA in view of Pope further in view of Hinds results in second pulleys (44 of Foster) attached to the front and back vertical upright bars (16, 18 of Foster) include an axial slide (the block of Foster) and non-locking handle (18 of Hinds) as the knob-like configuration does not provide any locking mechanism to the block of Foster, as locking pin 38 of Foster is the locking mechanism, but allows a user to slide the block along the rails with better ease to position the pulley 44 of Foster in the position needed. 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster in view of Avitt in view of Sheinkop in view of Hinds in view of SOVA in view of Pope in view of Hinds further in view of Vanderminden, Sr.  
Regarding claim 17, Foster in view of Avitt in view of Sheinkop in view of Hinds in view of SOVA in view of Pope further in view of Hinds discloses the method as discussed in claim 16. Foster in view of Avitt in view of Sheinkop in view of Hinds in view of SOVA in view of Pope further in view of Hinds further discloses wherein the adjustable back of the chair (22 of Foster) comprises a pivot assembly (124 of Sheinkop) (as previously modified above, see claim 4 above, pelvic pad 19 of Foster is an adjustable back as the user is able to lean/sit on the pelvic pad 19 of Foster, see Fig. 1-2 of Foster, and comprises adjustment knob 124 of Sheinkop to angle/tilt the pelvic pad 19 of Foster, and thus is a pivot assembly as the pelvic pad 19 of Foster is able to pivot back and forth as if on a hinge, see Figs. 4 and 5 of Sheinkop), a sliding assembly (142, 144 of Sheinkop) (as previously modified above, see claim 4 above, the legs of pelvic rest 22 of Foster are also part of the adjustable back, and the legs of pelvic rest 22 of Foster are slideable vertically in order to adjust the height of the seat, and thus is a sliding assembly, as taught by nesting movable components 142, 144 of Sheinkop, see [0037] of Sheinkop and Figs. 5-6 of Sheinkop) and a locking assembly (146 of Sheinkop) (as previously modified above, see claim 4 above, adjustment lock 146 of Sheinkop is the locking assembly as it locks the legs of the pelvic rest 22 of Foster in place, see [0037] of Sheinkop and Fig. 3 of Sheinkop).
Foster in view of Avitt in view of Sheinkop in view of Hinds in view of SOVA in view of Pope further in view of Hinds is silent on wherein the adjustable back of the chair comprises a large spreader bar and a small spreader bar. 
However, Vanderminden, Sr. teaches an analogous chair (see Figs. 1-2) with an adjustable back (19) (back portion 19 is adjustable as it is able to pivot and recline), wherein the adjustable back (19) comprises a large spreader bar (23) (see Figs. 3 and 4; elongated bar 23 is interpreted to be a spreader bar as it is a bar that is disposed transversely resting at opposite ends in order to support the back of the seat frame, and to transfer part of the load, and thus is a large spreader bar, see Col. 3 lines 4-10) and a small spreader bar (29) (see Figs. 3 and 4; rigid bar 29 is interpreted to be small spreader bar as it is shorter in length than elongated bar 23, and rigid bar 29 imparts rigidity, see Col. 3 lines 24-25), providing to add support and more structural integrity/rigidity to the back of a chair (see Col. 3 lines 4-10 and Col. 3 lines 24-25). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided each of the legs of the pelvic rest (22 of Foster) in the device of Foster in view of Avitt in view of Sheinkop in view of Hinds in view of SOVA in view of Pope further in view of Hinds with a large spreader bar and a small spreader bar as taught by Vanderminden, Sr. to have provided an improved traction system and method that provides a chair with sufficient support and structural integrity/rigidity (see Col. 3 lines 4-10 and 24-25). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579. The examiner can normally be reached Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN HAN/Examiner, Art Unit 3786                             


/MICHELLE J LEE/Primary Examiner, Art Unit 3786